COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Jerry Valdez v. Progressive County Mutual Insurance
                             Company and Robert Stratton

Appellate case number:       01-14-00546-CV

Trial court case number:     2013-CI-14065

Trial court:                 57th District Court of Bexar County

       On January 15, 2015, we granted the appellees’ motion to dismiss this appeal for
want of prosecution after appellant failed to timely respond to the Court’s order and
Clerk’s notice that this appeal was subject to dismissal for appellant’s failure to timely
file an amended brief. On January 30, 2015, appellant, Jerry Valdez, through counsel,
filed his amended appellate brief, with citations to the record, within the time to file a
motion for rehearing. However, appellant has failed to file a motion for rehearing
seeking reinstatement or an extension of time. See TEX. R. APP. P. 38.6(d), 49.1.
        If an appellant fails to timely file a brief, or amended brief in this case, we may
dismiss the appeal for want of prosecution unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief. See TEX. R. APP. P. 38.8(a)(1); Verburgt v. Dorner, 959 S.W.2d 615, 616-17
(Tex. 1997). Accordingly, unless appellant files a motion for rehearing seeking
reinstatement of this appeal, along with a motion for an extension of time to file his
amended brief reasonably explaining his failure to timely respond to the Court’s order
and Clerk’s notice, within 10 days of this order, appellant’s amended brief will be
stricken. See TEX. R. APP. P. 38.9(a), 42.3(c).
       It is so ORDERED.

Judge’s signature:/s/ Evelyn V. Keyes
                   Acting individually       Acting for the Court
Date: 2/24/15